 Case 3:19-cv-00813-REP Document 52 Filed 05/29/20 Page 1 of 3 PageID# 3010



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


                                                     )
CHMURA ECONOMICS &                                   )     Case No. 3:19-cv-813
ANALYTICS, LLC,                                      )     Judge Robert E. Payne
                                                     )
                        Plaintiff,                   )
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                        Defendant.                   )

     DEFENDANT RICHARD A. LOMBARDO’S MOTION TO FILE EXHIBITS UNDER
                               SEAL

       Defendant, Richard Lombardo (“Lombardo”), by counsel, and pursuant to Federal rUle of

Civl Procedure 26(c) and Local Civil Rule 5, respectfully moves this Court for an Order granting

this Motion to File Exhibits Under Seal. For the reasons discussed in the accompanying

Memorandum of Law, Lombardo respectfully requests the Court’s permission to file the following

documents under seal:

       •      Exhibits 1 and 2 attached to the Declaration of Richard A. Lombardo in Support of

              the Opposition to Chmura’s Motion for Summary Judgment (the “Opposition”),

              which is attached Exhibit B attached to the Opposition;

       •      Exhibit X to the Deposition of Christine Chmura; and

       •      Exhibit AA to the Volume II of the Deposition of Leslie Peterson.

A proposed Order granting this Motion is attached.
Case 3:19-cv-00813-REP Document 52 Filed 05/29/20 Page 2 of 3 PageID# 3011



                                  Respectfully submitted,


                                  /s/ Thomas J. Powell
                                  Thomas J. Powell, Esq., VSB #27604
                                  3603-D Chain Bridge Road
                                  Fairfax, VA 22030-3244
                                  Tel: (703) 293-9050 | Fax: (703) 293 9075
                                  Email: tom@tjplaw.com

                                  Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                  Koehler Fitzgerald LLC
                                  1111 Superior Avenue East, Suite 2500
                                  Cleveland, OH 44114
                                  Tel: (219) 539-9376 | Fax: (216) 916-4369 Email:
                                  ccooper@koehler.law
                                  Attorneys for Defendant, Richard Lombardo
 Case 3:19-cv-00813-REP Document 52 Filed 05/29/20 Page 3 of 3 PageID# 3012



                                CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Motion has been served on this 29th

day of May, 2020, via the Court’s electronic filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                    /s/ Thomas J. Powell
                                                    Counsel for Richard Lombardo
